DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 18 Oct. 2021 has been fully considered.  Claims 1-20 are currently pending. Claims 14-20 were withdrawn in response to a restriction requirement as discussed below.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Oct. 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
22 Nov. 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references (the crossed off references) listed do not match the inventor cited therewith.  Therefore, it is not clear if the crossed off references are the correct references intended to be considered by the Examiner.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: on pg. 4, the bridge of the 2nd – 3rd lines, the specification states “a sub-atmospheric pressure” instead of “at sub-atmospheric pressure”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph graph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear if “to sequester CO2 from the gaseous source of CO2” is a step or an intended result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraph graphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0211421 to Self et al. (hereinafter "Self").
Regarding claim 1, Self discloses a method of sequestering CO2 from a gaseous source of CO2 (Abstract, ...Systems and methods for lowering levels of carbon dioxide and other atmospheric pollutants are provided...removing vast quantities of carbon dioxide...from gaseous waste streams and sequestering them...), the method comprising:
 a) contacting an aqueous capture liquid with a direct air capture (DAC) generated gaseous source of CO2 (paragraph [0056], ...an amount of CO2 may be removed or segregated from an environment, such as the earth's atmosphere...paragraph [0051], ...contacting the source of carbon dioxide with a water source...paragraph [0023], ...the source of water may be selected from group selected from fresh water...seawater...) (see instant specification, page 3 lines 6-7, ...capturing CO2 directly from the atmosphere, referred to as direct air capture (DAC)...page 9 lines 14-20, ...examples of aqueous capture liquids include, but are not limited to fresh water to bicarbonate buffered aqueous media...naturally occurring bicarbonate buffered aqueous media include, but are not limited to, waters obtained from seas...) under conditions sufficient to produce an aqueous carbonate (paragraph [0051], ...water source solvates the carbon dioxide to give an aqueous solution of carbon dioxide...paragraph [0052], ...carbon dioxide dissolved in water establishes equilibrium with aqueous carbonic acid...paragraph [0053]-[0054], 
	b) combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate (paragraph [0054], ...reaction of elemental metal cations from group HA with the carbonate anion forms a metal carbonate precipitate...paragraph [0056],...the CO2 sequestered is in the form of a composition comprising carbonates, bicarbonates...such compositions may comprise a solution, a slurry comprising precipitation material, or precipitation material alone or in combination with one or more additional materials for use in or as a building material...); 
	to sequester CO2 from the gaseous source of CO2 (Abstract, ...Systems and methods for lowering levels of carbon dioxide and other atmospheric pollutants are provided...removing vast quantities of carbon dioxide...from gaseous waste streams and sequestering them...).

Regarding claim 10, Self teaches the method according to claim 1, wherein the cation source comprises an alkaline earth metal cation (paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).

Regarding claim 11, Self teaches the method according to Claim 10, wherein the cation source is a source of divalent cations (paragraph [0069], … Suitable aqueous 

Regarding claim 12, Self teaches the method according to Claim 11, wherein the divalent cations comprise alkaline earth metal cations(paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).

Regarding claim 13, Self teaches the method according to Claim 12, wherein the divalent alkaline earth metal cations are selected from the group consisting of Ca2+ and Mg2+, and combinations thereof (paragraph [0069], … Suitable aqueous solutions of divalent cations that may be used include solutions comprising one or more divalent cations (e.g., alkaline earth metal cations such as Ca2+ and Mg2+…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self in view of US Publication No. 2013/0287673 A1 to Wang et al. (hereinafter "Wang").
Regarding claim 2, Self discloses the method according to claim 1, but does not disclose wherein the aqueous capture liquid comprises an aqueous capture ammonia. 
However, in a similar invention, Wang discloses a method for capturing CO2 from a gaseous source of CO2 (Abstract, ...A method for capturing carbon dioxide...paragraph [0021], ...in embodiments, the CO2 is from a waste stream, preferably a gas waste stream...), the method comprising contacting an aqueous capture liquid with the gaseous source of CO2 under conditions sufficient to produce an aqueous carbonate (paragraph [0055], ...Firstly, ammonia will be used to capture CO2 from a power plant's flue gas and produce ammonium bicarbonate...(ammonium carbonate is formed from the reaction of carbon dioxide with ammonia in water, which means it is an aqueous capture liquid and an aqueous carbonate)); and combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate to sequester CO2 from the gaseous source of CO2 (paragraph [0055], ...the ammonium bisulfate...is used to extract magnesium (Mg) ions...the Mg rich solution produced from mineral dissolution is regulated to neutral pH by adding ammonia water...the solution is reacted with the intermediate production (ammonium bicarbonate) (Nh4HCO3)) from the CO2 capture step to precipitate carbonates at mild temperature...) and also discloses wherein the aqueous capture liquid comprises an aqueous capture ammonia (paragraph (0055), 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to  combine these references and incorporate ammonia through routine experimentation because both references pertain to carbon dioxide capture/sequestration from a gaseous source of CO2 using an aqueous capture liquid to combine with the CO2 and produce aqueous carbonates that are precipitated using cations.
 
 Regarding claim 3, Self in view of Wang disclose the method according to claim 2. Wang further discloses wherein combining the cation source and the aqueous ammonium carbonate produces a CO2 sequestering carbonate and an aqueous ammonium salt (paragraph [0055), ...the ammonium bisulfate...is used to extract magnesium (mg) ions...the MG-rich solution produced from mineral dissolution is regulated to neutral pH by adding ammonia water...the solution is reacted with the intermediate production (ammonium bicarbonate) (Nh4HCO3)) from the CO2 capture step to precipitate carbonates at mild temperature... Thus the mineral solution is reacted with a CO2 source to precipitate a carbonate of the mineral and to produce a second ammonium salt...).



Regarding claim 5, Self in view of Wang disclose the method according to claim 4. Wang further discloses wherein regenerating the aqueous capture ammonia from the aqueous ammonium salt comprises distillation (paragraph [0097], ...the regeneration of NH4HSO4 and NH3 was conducted by thermal decomposition...in an oven. At 330° C...(NH4)2SO4 -> NH4HSO4 + NH3...(Distillation is just the separation of components based on the respective boiling points of the components (NH4HSO4, Ammonium Bisulfate, and NH3, ammonia, have different boiling points. Ammonium bisulfate is a solid at room temperature and ammonia is a gas)) (see document entitled "How Columns Work" to SRS ENGINEERING CORPORATION (hereinafter "SRS EngCorp") Page 1 paragraph [0001], ...Distillation is a process used to separate a mixture of two (or more) components...by heating the mixture to a temperature between their respective boiling points...paragraph [0002], ...at atmospheric pressure, water boils at 212° F and ethanol boils at about 176° F. If the mixture of water and ethanol is heated to about 195° F, the ethanol will boil and change into vapor which is then collected and condensed. The water will separate and remain as a liquid...).

Claims 6-8 lack an inventive step under 35 U.S.C. 103 as being unpatentable over Self in view of Wang, as discussed above in regard to claim 5, in further view of US Publication No. 2008/0138265 to Lackner et al. (hereinafter “Lackner”).
Regarding claim 6, Self in view of Wang disclose the method according to claim 5, but do not disclose wherein the distillation comprises heating the aqueous ammonium salt in the presence of an alkalinity source. 
However, in a similar invention, Lackner discloses methods for sequestering carbon dioxide from a gaseous source of CO2 (Abstract, ... The present invention describes methods and systems for...sequestering...of carbon dioxide (CO2), particularly from the air...), the method comprising: contacting an aqueous capture liquid with a direct air capture generated gaseous source of CO2 under conditions sufficient to produce an aqueous carbonate (paragraph (0008], ...CO2 is removed directly from the atmosphere. This can be accomplished using wet scrubbing techniques...by contacting a sodium hydroxide solution with the atmosphere. The chemical absorption of CO2 produces a solution of sodium carbonate...); and combining a cation source and the aqueous carbonate under conditions sufficient to produce a CO2 sequestering carbonate; to sequester CO2 from the gaseous source of CO2 (paragraph [0008)], ...which is then causticized using calcium hydroxide...the causticization process transfer the carbonate ion from the sodium to the calcium cation... The product of this reaction is an emulsion of precipitated calcite (calcium carbonate)) and further discloses wherein an alkalinity 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine these references and incorporate an alkalinity source because they all pertain to sequestration of CO2 from a gaseous source using an aqueous capture liquid to form a carbonate that is then precipitated using a cation source and the alkalinity source will help increase the capacity of the capture liquid for holding CO2.

Regarding claim 7, Self in view of Wang in view of Lackner disclose the method according to claim 6. Lackner further discloses wherein the alkalinity source is produced by dissolving a geomass (paragraph [0029], using limestone and dolomite as sources of alkalinity... limestone...is dissolved in the ocean) (see instant specification page 60 line 18, ...geomass fines, e.g., limestone...).

Regarding claim 8, Self in view of Wang in view of Lackner disclose the method according to claim 7, but do not explicitly disclose wherein the geomass comprises 

Claim 9 lacks an inventive step under 35 U.S.C. 103 as being unpatentable over Self in view of Wang in view of Lackner, as discussed above in regard to claim 7, and further in view of Non-Patent Literature document entitled "Evaluation of a Microwave Oven System for the Dissolution of Geologic Samples" to LAMOTHE et al. (hereinafter "Lamothe").
Regarding claim 9, Self in view of Wang in view of Lackner disclose the method according to claim 7, but do not disclose wherein the dissolving of geomass comprises employing microwave energy. 

Lamothe teaches on Page 1881 paragraph [0001], ....A total of 51 geologic reference materials, including rocks, stream sediments...were analyzed in evaluating a procedure for the rapid decomposition of geologic samples. The decomposition procedure consists of...dissolution technique, using microwave heating...The dissolution technique provides recoveries greater than 95% of most elements in most of the materials studied...page 1881 paragraph [0003), ... The search for a rapid dissolution technique has led several workers to investigate the use of a microwave oven as a heat source.... 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to incorporate into the method taught by Self in view of Wang in view of Lackner microwave energy for dissolving the geomass as taught by Lamothe because it provides rapid dissolution as well as high recovery of the individual elements of the material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/          Examiner, Art Unit 1776